Citation Nr: 0103931	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-15 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from June 1948 to September 
1951.  The veteran died in July 1996.  The appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from January 1997 and 
September 1998 rating decisions of the New Orleans, Louisiana 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the benefit sought on appeal. 


REMAND

The appellant claims entitlement to service connection for 
the cause of the veteran's death and entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1310 (West 1991 & Supp. 2000).  
The death certificate shows that the veteran died as a result 
of cardiorespiratory arrest and probable acute myocardial 
infarction.  The appellant claims that the veteran's 
cardiorespiratory arrest and probable acute myocardial 
infarction were secondary to or the result of his exposure to 
extreme cold weather while in combat in Korea.  At the time 
of his death, the veteran was service-connected for post-
traumatic stress disorder (PTSD) with major depression, 
evaluated as being 100 percent disabling.  A review of the 
record reveals that additional development is required prior 
to further Board review of the appellant's appeal.  

As indicated, the veteran's death certificate reflects that 
the cause of the veteran's death was cardiorespiratory arrest 
and probable acute myocardial infarction.  The death 
certificate shows that the veteran was seen in the Emergency 
Room of Winn Parish Hospital at the time of his death.  
Treatment records from this facility have not been associated 
with the claims file.   

The Board notes that during the pendency of this appeal, 
there was a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2098, 99 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Act also specifically provides that the Secretary "shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain."  In 
this case, terminal treatment records from Winn Parish 
Medical Center have not been associated with the claims file.  
These records are potentially relevant to the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death and should be obtained and associated 
with the claims file.  Therefore, this case is REMANDED to 
the RO for the following action:

1.  The RO should obtain the veteran's 
terminal treatment records from Winn 
Parish Medical Center.

2.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire claims 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  

3.  The RO should readjudicate the 
appellant's claim based on all of the 
evidence of record.  If the determination 
is adverse to the appellant, the RO 
should provide the appellant and her 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the 
statement of the case in May 1999, to 
include evidence obtained through 
development while this matter is in 
remand status.  See 38 C.F.R. §§ 19.29, 
19.31 (2000).  If any benefit sought is 
not granted, the appellant and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the case is returned to the Board for 
further review. 



The purpose of this REMAND is to further develop the 
appellant's claim and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the appellant until she is 
further notified.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





